Citation Nr: 0123214	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  95-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
traumatic arthritis, left ankle, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to September 
1992.  

This matter concerning the rating to be assigned service 
connected left ankle disability comes to the Board of 
Veterans' Appeals (Board) from a February 1995 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida which denied 
the veteran's claims of entitlement to an increased 
evaluation for traumatic arthritis of the left ankle and 
service connection for a liver disorder.  In a November 1996 
decision, the Board denied the claim of service connection 
for a liver disorder and remanded the increased rating issue 
for further development.  Due to the veteran's change in 
residence, this case has been transferred to the RO in 
Atlanta, Georgia, which now has jurisdiction.  

In a rating action of May 7, 200, the RO, in Atlanta Georgia, 
issue a rating action assigning a temporary total rating 
based on the need for convalescence following left ankle 
surgery.  A notice of disagreement was issued that same 
month.  This matter will be addressed in the Remand portion 
of the decision.


FINDING OF FACT

The veteran's service-connected left ankle disability is 
manifested by chronic pain and functional loss, comparable to 
ankylosis of the ankle in plantar flexion at more than 40 
degrees. 


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for service-
connected left ankle traumatic arthritis have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 2001), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. §§ 
3.103(a), 4.7, 4.14, 4.40, 4.45, 4.71a, 4.73, 4.124a, 
Diagnostic Codes 5003, 5010-5271, 5165, 5270 (2000); 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document the veteran's 
longstanding complaints related to the left ankle as a result 
of an inversion injury in 1981.  The records also reflect the 
diagnosis and treatment of degenerative arthritis of the left 
ankle.  

A VA examination was conducted in May 1993, and the examiner 
found positive talar tilt and crepitus of the left ankle.  X-
rays revealed moderate to severe degenerative changes of the 
left ankle.  The examiner diagnosed degenerative joint 
disease of the ankles.  

By rating action of September 1993, service connection was 
established for arthritis due to trauma, left ankle.  A 20 
percent rating was assigned.  

Continued complaints and treatment related to the left ankle 
are noted in outpatient treatment records dated in the 1990s.  
Records dated in 1994 reflect treatment following the re-
injury of the ankle, and x-rays taken that March revealed 
extensive degenerative changes at the level of the mortis, 
but no evidence of a fracture.  

A VA examination was conducted in July 1994.  The veteran 
complained of stiffness in both ankles with a dull achy pain 
as the day went on.  He indicated that the left ankle was 
worse than the right.  On examination, the left ankle 
demonstrated severe limitation of motion.  The examiner 
observed that the veteran ambulated with a hyperextended knee 
due to the severe limitation of motion.  The examiner also 
observed mild to moderate swelling of both medial and lateral 
malleoli, worse on the left.  The left ankle exhibited -3 
degrees dorsiflexion, 15 degrees plantar flexion, 4 degrees 
inversion, and 2 degrees eversion.  X-rays of the lateral 
view of the ankle revealed two bony prominences on the head 
of the tibia projecting down into the ankle joint that the 
examiner noted would severely limit the ankle range of 
motion.  The AP view revealed severe arthritic changes in the 
tibiofibular area and the lateral aspect of the ankle joint.  
The examiner diagnosed severe limitation of range of motion 
of the left ankle with the ankle in a fixed plantar flexed 
position, with degenerative changes noted on x-ray, and with 
degenerative changes of the right ankle. 

In July 1995, the veteran appeared at the RO and testified 
before a hearing officer.  The veteran testified that his 
physicians recommended surgery as a temporary solution given 
the progressive nature of the condition.  He was also told 
about a dry socket and demineralization of the joint.  During 
periods of humid weather, he experiences constant pain.  He 
used to take a great deal of aspirin for pain relief, but 
stopped because it weakened and ruptured the walls of two 
arteries.  When at home, he keeps can of vegetables in the 
freezer and rolls them over the ankle since he cannot attend 
therapy sessions in the daytime.  His wife massages his 
ankles and has tried various Chinese medications to keep the 
swelling down.  He testified that he has problems sleeping 
and that he breaks out in sweats.  He switches between 
aspirin and Tylenol.  The veteran testified that the ankle 
causes problems when he has to walk around back and forth to 
different classes he had been attending at a university.  He 
testified that the work portion of his work-study program 
involved filing and typing and that he was given a chair.  He 
cannot be on his feet for any length of time.  He had to give 
up activities such as golf.  He had been off of Lopid and 
Motrin since 1993, and at one time he was given cortisone 
shots. 

A VA examination was conducted in May 1997.  The examiner 
noted that the veteran's problems with multiple sprains 
resulted in an increase in pain.  The last major sprain was 
in 1980 when he was doing aerobic exercise.  Since then, he 
has been careful with the ankle but suffered minor sprains.  
He wears a brace to protect the ankle and uses a cane.  The 
examiner observed that when the veteran put weight on the 
left leg, he walked with the limb in external rotation.  The 
veteran told the examiner that if he moves the limb into 
internal rotation or in the neutral position, he experiences 
pain down the front of the ankle.  There was pain on weight 
bearing with the limb slightly in external rotation, and it 
was present on the lateral aspect of the ankle.  It was noted 
that his walking tolerance is about a block and is limited by 
the left ankle pain.  Other problems with the knees and the 
right ankle were noted, but the veteran indicated that the 
left ankle causes most of his problems.  

The examination revealed swelling on the lateral aspect of 
the ankle.  Passive and active ranges of motion were the 
same, and dorsiflexion was 5 degrees.  Plantar flexion was 45 
degrees.  There was guarding and instability to a varus force 
on the ankle.  Valgus movement did not cause significant 
pain.  Mid tarsal motion was good and not painful.  Toe 
motion was normal, and the examiner did not find any calluses 
under the metatarsal heads.  Dorsalis pedis and posterior 
tibial pedal pulses were palpable.  There was normal 
sensation in the foot.  There was some power in all the 
muscle groups.  However, there was weakness to dorsiflexion 
and plantar flexion which the examiner estimated was probably 
due to pain since he could operate those muscles against 
gravity and resistance, but they were weaker than normal.  
The examiner diagnosed multiple sprains of the left ankle 
with persistent pain and instability and some swelling, and 
determined that the veteran has moderate to severe residuals 
present in the ankle.  

Regarding specific questions posed in the Board's remand, the 
examiner noted that the ankle pain was not present to any 
great extent during the range of motion demonstrated, except 
at the extremes, and there was pain on weight bearing.  The 
veteran keeps the leg in a positive external rotation to 
minimize the pain, and some degree of neutral rotation 
produces pain in front of the ankle.  The left ankle becomes 
fixed in plantar flexion at 45 degrees.  A loss of 30 degrees 
dorsiflexion was demonstrated, and a loss of 15 degrees 
plantar flexion was demonstrated.  The examiner indicated 
that for someone such as the veteran, normal dorsiflexion 
should be 30 to 45 degrees, and normal plantar flexion should 
be 60 degrees.  The examiner noticed some instability to a 
varus direction in the ankle.  The examiner found general 
weakness due to pain, and opined that the functional loss due 
to pain relates to difficulty in walking and limitation of 
walking to a block requiring the use of a cane.  The leg is 
kept in external rotation posture, which the examiner found 
signifies pain on use.  The examiner also noted excess 
fatigability because of pain, but no loss of incoordination.  
Active and passive ranges of motion were the same, and the 
veteran could dorsiflex the ankle 5 degrees and plantar flex 
45 degrees.  The examiner indicated a limitation of 
approximately 15 to 30 degrees dorsiflexion and 15 degrees 
plantar flexion.  The examiner opined that the complaints did 
not seem exaggerated or unsupported, but that there was 
minimal pain on non-weight bearing and most of the pain was 
on weight bearing.

In June 1999, the veteran underwent a biopsy of a mass of the 
left calcaneus which was benign and also underwent a lateral 
ankle ligament repair.  By rating action of May 2001, a 
temporary total rating was assigned effective June 24, 1999 
with the resumption of the 20 percent rating as of August 1, 
1999.  

In February 2000, the veteran underwent an examination 
provided through QTC Management, Inc. (QTC) with regard to 
the right ankle.  The veteran noted that he was presently 
gainfully employed.  Due to the fact that his job involved 
sitting, he was able to handle it well.  

Legal Analysis

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law and 
regulations.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001).  Among 
other things, this law redefines the obligations of VA with 
respect to its duty-to-assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, as 
codified in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5107, 5126 (West Supp. 2001).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Regulations implementing the VCAA 
are now published at 66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issue presented.  It is apparent that the RO 
has not yet considered whether any additional notification or 
development actions are required under the VCAA.  The Board 
also notes that although the RO denied the appellant's claim, 
all relevant evidence identified by the appellant were 
obtained and associated with the claims file.  

Additionally, through past actions of the RO, the appellant 
has been informed of the laws and regulations governing the 
issues on appeal.  The appellant has been afforded an 
opportunity to present evidence and offered testimony in 
support of his claim at a personal hearing before the RO.  
Also, a letter was issued in May 2001 to the appellant 
regarding the new requirements under the VCAA, and the 
appellant was afforded an opportunity to provide any 
additional information.  In a July 2001 memorandum, the 
appellant's representative informed VA that there was nothing 
more to add to the VA Form 646 presented in November 1995.  
Therefore, it is apparent that the appellant does not have 
any additional medical records to submit, and does not have 
knowledge of the existence of any other relevant records that 
might be supportive of his claim.  A copy of the hearing 
transcript is associated with the claims folder.  The Board 
finds that all pertinent VA treatment records have been 
obtained in connection with the development of this claim.  
Accordingly, it is determined that the appellant will not be 
prejudiced by the Board proceeding with the adjudication of 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The application of the pertinent provisions used to evaluate 
the current severity of the service-connected disability at 
issue must be considered in the context of the history of the 
disability as documented by the assembled records.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a review 
of the recorded history of a disability should be conducted 
in order to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This decision will include a review of the entire record, but 
the focus will be on the most recent medical findings 
regarding the service-connected disability at issue.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for traumatic 
arthritis of the left ankle, rated as 20 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5271 (2000).  

Traumatic arthritis is rated under Diagnostic Code 5003, the 
code for degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).

The veteran is currently assigned a 20 percent evaluation for 
his service-connected left ankle disability under the 
provisions of Diagnostic Code 5271.  Diagnostic Code 5271 
provides for the following:  

Ankle, limited motion of:
  Marked..................................................  
20

The normal range of motion for an ankle joint on dorsiflexion 
is from 0 to 20 degrees with plantar flexion from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2000).  

In the instant case, the only other applicable code which 
would provide for a higher rating under which the veteran's 
service-connected left ankle disability may be rated is 
Diagnostic Code 5270, which provides as follows:  

Ankle, ankylosis of:  
  In plantar flexion at more than 40 degrees, or in 
dorsiflexion at
  more than 10 degrees or with abduction, adduction, 
inversion or
  eversion 
deformity.......................................................................4
0
  In plantar flexion, between 30 degrees and 40 degrees, 
or in
  dorsiflexion, between 0 degrees and 10 degrees.    
......................  30
  In plantar flexion, less than 30 
degrees..........................................20

Clearly, the medical evidence of record reflects findings of 
limited ankle motion, not ankylosis.  However, the functional 
loss is equivalent to ankylosis of the ankle in plantar 
flexion at more than 40 degrees.  The evidence of record 
reflects significant pain on weight bearing.  As noted on the 
VA examination of 1997, when weight bearing, the veteran kept 
his leg in a positive external rotation since this minimized 
the pain.  This resulted in the ankle becoming "fixed" in 
plantar flexion at 45 degrees.  The Board finds that the 
functional loss is most closely analogous to a 40 percent 
rating based on ankylosis as provided under Diagnostic Code 
5270.  38 C.F.R. § 4.7 (2000).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes, other than 
5010-5270, do not provide a basis to assign an evaluation 
higher than the 40 percent rating assigned by this decision.  
The Board also notes that the medical evidence is negative 
for neurological findings which would prompt consideration of 
the Diagnostic Codes under 38 C.F.R. § 4.124a used to rate 
nerves affecting the lower extremities.  For instance, a 60 
percent rating is assigned under Diagnostic Code 8520 for 
incomplete paralysis of the sciatic nerve.  However, as 
noted, the medical evidence of record is void of symptoms or 
clinical findings which indicate the involvement of the 
nerves or that the disability picture presented is comparable 
to the criteria used to assign a 60 percent rating under 
Diagnostic Code 8520.  Therefore, there are no other 
Diagnostic Codes which would provide a higher rating than the 
40 percent assigned by this decision.  

Based on the above evidence and discussion, the Board finds 
that an increased rating of 40 percent and no more is 
warranted for the service-connected left ankle disability.  
In reaching this decision, the Board considered the doctrine 
of affording the veteran the benefit of the doubt; however, 
as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As the veteran's service-connected left ankle disability has 
been assigned the maximum rating provided for ankylosis of 
the ankle, there remains for consideration the question of 
whether an extraschedular rating is warranted.  As noted by 
the U.S. Court of Veterans Appeals in the case of Bagwell v. 
Brown, No. 95-238 (U.S. Vet. App. July 3, 1996), the question 
of an extraschedular rating is a component of a claim for an 
increased rating.  Although the RO in this case did not 
specifically address referral of the claim for consideration 
under 38 C.F.R. § 3.321, the Board finds that its failure to 
do so would not result in prejudice to the veteran.  There is 
no evidence that the veteran's service connected ankle 
disability presents such an unusual or exceptional disability 
picture as to require application of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) 
(2000).  The veteran specifically noted that his job involved 
sitting and that he got along well at his job.  In the 
absence of an allegation of marked interference with 
employment or the need for frequent periods of 
hospitalization, no useful purpose would be served by 
Remanding this issue to the RO for initial consideration. 


ORDER

Entitlement to a 40 percent evaluation for traumatic 
arthritis of the left ankle is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.


REMAND

By rating action of May 2001, the RO determined that the 
veteran was entitled to a temporary total disability rating 
effective June 24, 1999 through July 1999 based on the need 
for convalescence.  The veteran was notified of this action 
that same month.  Later that month, a letter was received 
from the veteran in which he took issue with the termination 
of his temporary total rating at the end of July 1999.  
Rather, he argued that he was not able to go back to work 
until September 10, 1999.  The submission of a notice of 
disagreement puts this matter under the Board's jurisdiction.  
As such, it is apparent that a Supplemental Statement of the 
Case on this matter must be issued. 

During the pendency of the veteran's appeal, but after the 
case was last adjudicated by the RO, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  The RO should assure that 
consideration is given to this new Act and the implementing 
regulations.

Accordingly, this issue is remanded to the RO for the 
following actions:

1.  The RO should assure that the 
provisions of the VCAA and implementing 
regulations are fully addressed.

2.  The RO should issue a Supplemental 
Statement of the case addressing the 
issue of an extension of the temporary 
total rating raised by the veteran.  The 
veteran and his representative are 
advised of the need to file a 
substantive appeal to this matter if the 
Board is to address the issue.  If a 
substantive appeal is filed, the case 
should be returned to the Board for 
continuation of appellate review.

By this REMAND, the Board intimates no opinion either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to provide 
the veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L.  
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


